The opinion of the Court was delivered by
Johnstone, J.
The opinion was expressed at a former hearing of this case in this Court, that the verdict rendered in the action brought against the present plaintiffs by the present defendant, was not only competent evidence in this case, but decisive of it.
*173In that case tbe Parkers put in issue not only tbe trespasses complained of, but pleaded liberum tenementum, by metes and bounds, and had a general verdict, after a full consideration of evidence of location. It appears to us tbat this is equivalent to a finding of tbe title to tbe whole land covered by their plea of liberum tenementum.
It is therefore ordered tbat a new trial be bad in tbe case.
O’Neall, C. J., concurred.
Wardlaw, J., absent at tbe bearing.

Motion granted.